Citation Nr: 1741068	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-21 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2016, the Board remanded both the issue of entitlement to an initial compensable rating for bilateral hearing loss and the issue of entitlement to service connection for a right ankle condition for further evidentiary development.  However, service connection for a right ankle condition, characterized as right lateral collateral ligament sprain, was subsequently granted by the RO in a May 2017 rating decision.  Thus, the issue of entitlement to service connection for a right ankle condition has been resolved and is not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay.  However, further development is necessary prior to adjudication of the Veteran's claim.

First, although the AOJ sought additional VA treatment records, including any audiometric results, following the Board's prior remand, it appears the full results of audiological testing conducted during VA treatment in April 2009 and February 2010 have not yet been associated with the claims file.  Notably, the audiogram discussed during the February 2010 VA appointment was reported to be viewable through "Audio Display under Tools," and the Board does not have access to that viewing tool.  Thus, on remand, that audiogram and any other relevant records accessible through the VA medical facilities' viewing tools must be associated with the claims file.  Ongoing VA treatment records should also be obtained.

Next, the Board's prior remand also requested a VA examination to determine the current severity of the Veteran's hearing loss and to reconcile discrepancies between the results of audiometric and speech discrimination testing conducted during two prior VA examinations.  In that regard, a June 2009 examination report documented average puretone thresholds of 59 decibels and 65 decibels and speech discrimination ability of 88 percent and 84 percent in the Veteran's right and left ears, respectively.  A September 2011 VA examination report documented what appeared to be a significant worsening in the Veteran's speech discrimination ability in his right ear (to 64 percent), but significant improvements in both his hearing threshold levels and his speech discrimination ability in his left ear (to an average puretone threshold of 33 decibels and to 94 percent, respectively).

The requested examination was provided in February 2017.  The audiometric testing conducted at that time reflected additional improvement in the puretone threshold averages for both ears (to 11 decibels for the right ear and 19 decibels for the left ear) when compared to the findings documented during the 2011 examination.  Speech discrimination testing for both ears also reflected improvement (to 100 percent in the right ear and 98 percent in the left ear).  However, the examiner did not discuss those improvements or address the discrepancies in the past VA examination results.  Rather, she stated only that the results obtained during the 2017 examination were consistent with audiograms completed during VA treatment in 2009 and 2010 and that she could not identify a threshold shift in the Veteran's records that was greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  Thus, as an opinion that adequately discusses the significance, if any, of the discrepancies among the audiometric and speech discrimination test results of record has still not been obtained, such an opinion must be sought on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Finally, the Board notes that the Veteran's current representative, Virginia Department of Veterans Services, has not yet had the opportunity to present written argument, such as a VA Form 646, Statement of Accredited Representative in Appealed Case.  See 38 C.F.R. § 20.600 (an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person); see also VA Adjudication Procedure Manual (VBA Manual M21-1), I.5.G.4.f, g.  On remand, the AOJ should invite submission of a VA Form 646 from that representative.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from December 2016, forward.  In addition, obtain copies of any relevant records viewable in Tools/Audio Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of the audiograms conducted during VA treatment in April 2009 and February 2010.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a VA audiologist for review.  If an additional examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the audiologist should respond to the following:

Please reconcile the discrepancies among the audiometric and speech discrimination test results obtained during the June 2009, September 2011, and February 2017 VA examinations, and, to the extent that the full test results are available, during VA treatment, including in April 2009 and February 2010.  In responding to the foregoing, please specifically discuss the test results obtained during each VA examination and indicate whether the discrepancies among those results represent more than normal measurement variability.  If you determine that any of the test results of record are invalid, please provide a detailed explanation to support that determination.

If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and explain why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  

4.  Thereafter, afford the Veteran's representative the opportunity to present additional written argument in a VA Form 646, Statement of Accredited Representative in Appealed Case.  The opportunity afforded, and any reply received, must be documented in the claims file.

5.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

